


Exhibit 10.32

 

GLOBAL GP LLC

 

AMENDMENT NO. 2 TO

EMPLOYMENT AGREEMENT

 

THIS AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into this February 4, 2009 by and between Global GP LLC, a Delaware
limited liability company (the “Company”), and Edward J. Faneuil (the
“Executive”).  Capitalized terms used but not otherwise defined herein shall
have the meanings ascribed to such terms in that certain Employment Agreement,
made as of February 1, 2007, as amended by Amendment No. 1 to Employment
Agreement dated as of December 31, 2008, by and between the Company and the
Executive (the “Employment Agreement”).

 

WHEREAS, , the Company and the Executive desire to make certain modifications to
the Employment Agreement as set forth below, and in accordance with Section 18
of the Employment Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, each intending
to be legally bound, hereby agree as follows:

 

1.             Amendment to Section 7(a) of the Employment Agreement.

 

Section 7(a) of the Employment Agreement is hereby amended by deleting such
section in its entirety and replacing it with the following:

 

(a)           Definitions. For purposes of this Agreement, a “Change in Control”
shall occur on the date that any one person, entity or group (other than Alfred
Slifka, Richard Slifka or Eric Slifka, or their respective family members or
entities they control, individually or in the aggregate, directly or indirectly
(collectively referred to hereinafter as the “Slifkas”)) acquires ownership of
the membership interests of the Company that, together with the membership
interests of the Company already held by such person, entity or group,
constitutes more than 50% of the total voting power of the membership interests
of the Company; provided, however, if any one person, entity or group is
considered to own more than 50% of the total voting power of the membership
interests of the Company, the acquisition of additional membership interests by
the same person, entity or group shall not be deemed to be a Change in Control. 
The definition of “Change in Control” shall be interpreted, to the extent
applicable, to comply with Section 409A(a)(2)(A)(v) of the Internal Revenue Code
of 1986 (the “Code”) and any successor statute, and/or guidance thereunder, and
the provisions of Treasury Regulation Section 1.409A and any successor
regulation and guidance thereto; provided, however, an interpretation in
compliance with Section 409A of the Code shall not expand the definition of
Change in Control in any way or cause an acquisition by the Slifkas to result in
a Change in Control.  For purposes of this Agreement, “Constructive Termination”
shall mean termination of the Executive’s employment by the Executive as a
result of (i) a material breach by the Company of this

 

--------------------------------------------------------------------------------


 

Agreement, (ii) the failure of any successor (whether direct or indirect, by
purchase, merger or otherwise) to all or substantially all of the business
and/or assets of the Company to expressly assume and agree to perform this
Agreement in accordance with the terms of paragraph 14 hereof, or (iii) any
material diminution, without the Executive’s written consent, in the Executive’s
working conditions consisting of (A) a material reduction in the Executive’s
duties and responsibilities as Executive Vice-President and General Counsel of
the Company, (B) any change in the reporting structure so that the Executive no
longer reports to the President or Chief Executive Officer of the Company, or
(C) a relocation of the Executive’s place of work further than forty (40) miles
from Waltham, Massachusetts.  To be able to terminate his employment with the
Company for Constructive Termination, the Executive must provide notice to the
Company of the existence of any of the conditions set forth in the immediately
preceding sentence within 90 days of the initial existence of such condition(s),
and the Company must fail to remedy such condition(s) within 30 days of such
notice.  In no event shall the Date of Termination in connection with a
Constructive Termination occur any later than one year following the initial
existence of the condition(s) constituting a Constructive Termination hereunder.

 

For purposes of clarification, Constructive Termination shall not include a
change in reporting structure as a result of the Company becoming a subsidiary
of an unrelated entity, including, without limitation, a change whereby the
Executive is not the chief legal officer or general counsel of the acquiring or
parent entity or must report to the chief legal officer or general counsel of a
currently unaffiliated parent corporation or entity.  For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which shall (I) state
the effective date of such termination, (II) indicate the specific termination
provision in this Agreement relied upon, and (III) set forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated.

 


2.             AMENDMENT TO SECTION 8(B) OF THE EMPLOYMENT AGREEMENT.


 

Section 8(b) of the Employment Agreement is hereby amended by deleting such
section in its entirety and replacing it with the following:

 

(b)           Termination by the Company Without Cause; Constructive
Termination.  If the Executive’s employment is terminated by the Company without
Cause or by the Executive for Constructive Termination, then the Company shall
pay to the Executive an amount equal to the Base Salary as in effect on the Date
of Termination, multiplied by two (2) (the “Severance Amount”).  The Executive
shall be paid the Severance Amount in twenty-four (24) consecutive equal monthly
installments commencing on the first day of the month following the Date of
Termination. In addition, the Company shall provide health care continuation
coverage benefits to the Executive pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) and shall continue to pay the applicable
percentage of the medical insurance premium the Company pays for active
employees towards Executive’s COBRA coverage during the Executive’s applicable
COBRA coverage period not to exceed a maximum of eighteen (18) months following
the Date of Termination.  The Company’s obligation to provide COBRA benefits to
the Executive shall be subject to the Executive making an effective election in
accordance with COBRA.  In the event that the Executive’s employment is
terminated by the Company without Cause or by the Executive for Constructive
Termination at any time within

 

2

--------------------------------------------------------------------------------


 

three (3) months before a Change in Control and twelve (12) months following a
Change in Control, then, in addition to the foregoing severance compensation and
benefits, the Executive shall receive 100% accelerated vesting on any and all
outstanding Company options, restricted units, phantom units, unit appreciation
rights and other similar rights (under the LTIP or otherwise) held by the
Executive as in effect on the Date of Termination, such accelerated vesting to
occur on the later of (i) the Date of Termination, or (ii) the date of the
Change in Control.  In exchange for and as a requirement to receive the
compensation set forth in this Section 8(b) of this Agreement, the Executive and
Company (and its affiliates) shall enter into a general release of claims
accrued as of the date thereof in favor of the Company and its affiliates within
45 days following the Executive’s “separation of service” as defined in
Section 409A of the Code.  The form and scope of such release shall be
acceptable to the Company and its affiliates, the approval of which shall not be
unreasonably withheld by the Company and its affiliates.

 


3.             CAPTIONS.  THE CAPTIONS OF THIS AMENDMENT ARE FOR CONVENIENCE AND
REFERENCE ONLY AND IN NO WAY DEFINE, DESCRIBE, EXTEND OR LIMIT THE SCOPE OR
INTENT OF THIS AMENDMENT, OR THE INTENT OF ANY PROVISION HEREOF.


 


4.             CHOICE OF LAW.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS, OTHER THAN
CONFLICTS OF LAW PROVISIONS THEREOF.


 


5.             SEVERABILITY.  THE PROVISIONS OF THIS AMENDMENT ARE SEVERABLE,
AND THE INVALIDITY OF ANY PROVISION SHALL NOT AFFECT THE VALIDITY OF ANY OTHER
PROVISION.


 


6.             COUNTERPARTS; FACSIMILE.  THIS AMENDMENT MAY BE EXECUTED AND
DELIVERED BY FACSIMILE SIGNATURE AND IN COUNTERPARTS, EACH OF WHICH SHALL BE
DEEMED AN ORIGINAL, BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.


 


7.             ENTIRE AGREEMENT.  THIS AMENDMENT CONSTITUTES THE FULL AND ENTIRE
UNDERSTANDING AND AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THIS AMENDMENT.
EXCEPT AS OTHERWISE SPECIFICALLY AMENDED HEREIN, THE EMPLOYMENT AGREEMENT SHALL
REMAIN UNCHANGED, IN EFFECT AND IN FULL FORCE.


 

IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the date
first written above.

 

 

GLOBAL GP LLC

 

 

By:

/s/ Eric Slifka

 

Name:

Eric Slifka

 

Title:

President and Chief Executive Officer

 

 

 

EDWARD J. FANEUIL

 

/s/ Edward J. Faneuil

 

 

3

--------------------------------------------------------------------------------
